*608The court properly exercised its discretion in declining to grant defendant a downward departure from his presumptive risk level (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). The underlying pattern of criminal conduct, consisting of three separate predatory sexual attacks, was extremely serious. While defendant asserts he is unlikely to repeat such conduct, we find his contentions unpersuasive. Concur — Moskowitz, J.P., Renwick, DeGrasse, Abdus-Salaam and Román, JJ.